Citation Nr: 9908012	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-12 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to an increased evaluation for disc degeneration, 
lumbar spine, currently rated 60 percent disabling.

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
hip disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from January 1955 to January 
1959.

This appeal arises from a June 1997 rating decision which 
increased the disability evaluation for the veteran's disc 
degeneration, lumbar spine, from 10 percent to 20 percent, 
effective February 19, 1997.  This appeal also arises from a 
September 1997 rating decision which denied the veteran's 
request to reopen his claim for service connection for a left 
hip disability and a December 1997 rating decision which 
denied the veteran's claim for a total rating for 
compensation purposes based on individual unemployability.  
In a July 1998 rating decision the disability evaluation for 
the veteran's disc degeneration, lumbar spine, was increased 
to 60 percent, effective February 19, 1997, and a total 
rating for compensation purposes based on individual 
unemployability was granted.

The veteran, through his representative, has alleged that 
several VA examinations were inadequate and that the veteran 
is entitled to a new examination as well as an independent 
medical opinion with respect to various disabilities.  
38 C.F.R. § 3.328 (1998) states that "[a] determination that 
an independent medical opinion is not warranted may be 
contested only as part of an appeal on the merits of the 
decision rendered on the primary issue by the agency of 
original jurisdiction."  The assertion regarding the 
adequacy of the examination is considered to be a contention 
which may be relevant to a claim for benefits for an 
underlying medical condition, rather than as a claim for a 
separate benefit.  Accordingly, this assertion, as well as 
the request for an independent medical opinion, are not 
listed as separate issues but will be discussed in the 
context of the veteran's claims.

In both the substantive appeals received in February and 
August 1998, a request for adequate reasons and bases was 
also listed as an issue.  However, as the requirement of 
reasons and bases is statutorily mandated under the 
provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998) to 
be present in every final Board decision, this also is not a 
claim for a separate benefit and has not been listed as a 
separate issue.

The current record shows the veteran, in his February 1998 
substantive appeal, requested that his claims for service 
connection for a cervical spine disability, a dorsal spine 
disability, bilateral hearing loss and a left ear disability 
be reopened.  The Board construes statements in the veteran's 
August 1998 substantive appeal as a claim for service 
connection for a right shoulder disability as well as a 
request to reopen his claims for service connection for left 
shoulder and right hip disabilities.  These matters are 
referred to the Regional Office (RO) for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  In an unappealed rating decision dated in March 1965, the 
veteran's claim for entitlement to service connection for a 
left hip disability was denied.

3.  The evidence received since the March 1965 rating 
decision is either not new or is not relevant or probative to 
the question of whether the veteran has a left hip disability 
which is related to service or a service-connected 
disability.

4.  The current manifestations of the veteran's disc 
degeneration, lumbar spine, include range of motion of 
forward flexion to 35 degrees, backward extension to 10 
degrees, left lateral flexion to 10 degrees, right lateral 
flexion to 15 degrees, and rotation to 10 degrees, 
bilaterally; evidence of complete bony fixation of the spine 
at an unfavorable angle is not shown.

5.  The medical issues relating to the claims adjudicated in 
this decision do not involve such complexity or controversy 
as to warrant an independent medical opinion.



CONCLUSIONS OF LAW

1.  The evidence received since the March 1965 rating 
decision is not new and material; the March 1965 decision 
denying service connection for a left hip disability is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (1998).

2.  An evaluation in excess of 60 percent for disc 
degeneration, lumbar spine, is not for assignment.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.10, 4.40, 4.41, 4.42, 4.45, 4.71a, Diagnostic 
Code 5293 (1998).

3.  An independent medical opinion regarding the claims 
adjudicated herein is not warranted.  38 U.S.C.A. §§ 5109, 
7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that on examination in 
January 1955 for entry into service the veteran's lower 
extremities were found to be normal.  Service clinical 
records do not show that the veteran was seen for any 
complaints relating to his left hip.  On examination in 
January 1959 for separation from service, the veteran's lower 
extremities were again found to be normal.

A report from C.R. Weber, M. D., dated in October 1959, 
reflects that when he examined the veteran it was reported 
that the veteran had injured his back in service and that the 
veteran's symptom was reported to be back pain.  Dr. Weber's 
diagnoses were lumbosacral sprain and possible herniated 
disc.  The veteran's parents, in October 1959 letters, 
related that the veteran was complaining of back pain.

The VA conducted an orthopedic examination of the veteran in 
November 1959.  At this time the veteran indicated that he 
had injured his back in service and that he had continued to 
have back problems since the injury.  On examination the hip 
joints were normal.  On X-ray examination of the lumbosacral 
spine, there were noted to be findings which might be due to 
degenerative changes.  The diagnoses included degenerative 
arthritis involving the lumbar spine, symptomatic.  In a 
January 1960 rating decision, service connection was granted 
for degenerative arthritis involving the lumbar spine, 
symptomatic, and a 10 percent disability evaluation was 
assigned.

At the time of a December 1964 VA examination, the veteran 
indicated that he had no specific complaints in regard to any 
of his joints.  On examination of the lumbar spine, backward 
bending was limited approximately 50 percent, forward bending 
was to 90 percent of normal and lateral bending, bilaterally, 
and rotation, bilaterally, were normal.  There appeared to be 
a looseness and relaxation in both hip joints with a snapping 
sound and crepitation.  On X-ray examination of the hips, 
hypertrophic osteoarthritic changes were seen at the lateral 
borders of the acetabular fossae.  It was noted that there 
was no evidence of fracture or destructive lesion identified.  
The diagnoses included hypertrophic arthritis, both hips, 
minimal, with no loss of function.

In a March 1965 rating decision, service connection for 
arthritis of the left hip was denied.

The veteran, in February 1997, initiated a claim for an 
increased evaluation for his low back disability.  The 
following month the VA conducted an orthopedic examination.  
The veteran complained of a constant dull pain in his back 
which was aggravated by activity.  The range of motion of the 
lumbar spine included forward flexion to 50 degrees, backward 
extension to 15 degrees, lateral flexion to 15 degrees, 
bilaterally, and rotation to 30 degrees, bilaterally.  No 
specific findings pertaining to the left hip were made.

VA outpatient treatment records covering the period from 
March to May 1997 reflect that the veteran was seen for 
complaints of back discomfort in March 1997.  Numbness and 
tingling in the back and left hip while sitting became worse 
while walking and he would drag his left leg.  In an October 
1997 letter from a Social Security claims representative it 
was indicated that the veteran was receiving benefits for 
"disorders of back."  An October 1997 statement from the 
veteran's spouse was to the effect that the veteran was no 
longer able to work as the result of his back disability.

In a June 1997 rating decision, the disability evaluation for 
the veteran's service-connected disc degeneration, lumbar 
spine, was increased from 10 percent to 20 percent.

The veteran, in June 1997, initiated a claim for service 
connection for left hip disability as secondary to his low 
back disability.  At the time of a July 1997 VA examination, 
it was indicated that the veteran had reported that he had 
more pain in his left hip and that the pain was caused by his 
back.  His current complaints included left hip pain.

On examination, the veteran was observed to walk with a 
slight limp.  Abduction of the left hip was to 30 degrees and 
he was able to rotate the left thigh in a circular manner 
about the femoral head in the acetabulum.  X-ray examination 
of the left hip showed mild hypertrophic degenerative changes 
involving the hip.  There was hypertrophic spur formation off 
the acetabulum and also the greater trochanter of the femur.  
The diagnosis was degenerative joint disease, left hip.

The examiner noted that the veteran had a previous history of 
a fusion done at the lumbosacral junction and that a previous 
X-ray done in March showed the postoperative changes at the 
lumbosacral joint with anterior subluxation of the fifth 
lumbar vertebra on the first sacral vertebra.  The examiner 
concluded that he was unable to determine whether the 
veteran's back problem was the main reason for the veteran's 
left hip pain.

Records from Lincoln General Hospital were received in 
December 1997.  These records show that the veteran had 
surgery for painful spondylolysis of the fifth lumbar 
vertebra in October 1995 and had further low back surgery in 
February 1996.  In November 1996 previous lumbosacral fusion 
with intermittent left gluteal and left lower extremity pain 
was noted.  The impression following a discography was 
lumbosacral joint disc space degenerative change.

A VA orthopedic examination was conducted in March 1998.  At 
this time the veteran related that when his back was at its 
worst he was unable to lift more than five to ten pounds.  It 
was noted that he did not require a brace, cane or walker.  
The range of motion of the lumbosacral spine included forward 
flexion to 35 degrees, backward extension to 10 degrees, left 
lateral flexion to 10 degrees, right lateral flexion to 15 
degrees, and rotation to 10 degrees, bilaterally.  It was 
noted that there appeared to be no fixed deformity.  No 
specific findings pertaining to the left hip were made.

A general medical examination was also conducted by the VA in 
March 1998.  It was observed that the veteran had a moderate 
limp when bearing weight with his right leg.  The veteran 
related that he could not climb a flight of stairs because of 
pain in his left hip.  The diagnoses included degenerative 
joint disease of the left hip, established by X-ray in July 
1997.

As noted above, the disability evaluation for the veteran's 
disc degeneration was increased to 60 percent in a July 1998 
rating decision.

Analysis

Before proceeding with the substantive aspects of the 
veteran's claims, the Board will address several ancillary 
arguments.  With respect to both of the issues, the veteran's 
representative asserts that the veteran should have another 
examination.  It is argued that, although the duty to assist 
must include a thorough and contemporaneous examination, the 
VA examinations did not address whether there was a nexus 
between the veteran's left hip disability and his service-
connected low back disability and the examination to evaluate 
his service-connected low back disability was inadequate.

In regard to the adequacy of the examinations concerning the 
veteran's left hip disorder, the issue involves reopening the 
claim for service connection and VA regulations provide that 
the veteran  initially must submit new and material evidence 
to reopen his claim.  If the claim is reopened, the veteran 
must also submit evidence of a nexus to well-ground the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1997).  If 
the veteran does not initially submit sufficient evidence to 
reopen and well-ground the claim, there is no duty to assist 
on the part of the VA by providing an adequate VA 
examination.  Although the adequacy of the examinations for 
rating purposes is questioned, no specific deficiencies have 
been detailed and the Board finds that the examination 
reports are adequate to fairly evaluate the veteran's claim 
for an increased evaluation of the service-connected back 
disability.

The representative has also requested that an independent 
medical opinion be obtained as he claims that the VA 
examinations were inadequate.  This is not a criterion for 
securing an independent medical opinion; independent medical 
opinions are requested by the Board in those cases which are 
warranted by reason of the medical complexity or controversy 
involved.  See 38 U.S.C.A. § 7109.  As these claims do not 
involve any such medical complexity or controversy, there is 
no such need for an independent medical opinion.

I.  Increased Evaluation for Back Disability

The veteran is seeking an increased evaluation for his low 
back disability.  The Board finds that this claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the service medical records and all other evidence of record 
pertaining to the history of the disability in question has 
been reviewed.  Nothing in the record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
clinical histories and findings pertaining to this 
disability.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  With respect to the veteran's low back, the 
disability is currently rated 60 percent disabling under 
Diagnostic Code 5293 for disc degeneration, which is the 
maximum rating assignable under this specific Code.  An 
evaluation in excess of 60 percent for a back disability is 
available under Diagnostic Code 5285 which provides for a 100 
percent rating for residuals of a fracture of a vertebrae 
with cord involvement, bedridden, or requiring leg braces.  
In addition, under Diagnostic Code 5286, a 100 percent 
disability evaluation is for assignment where there is 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).

When the veteran was examined in 1997 and in 1998 there was 
no evidence of complete bony fixation of the spine at an 
unfavorable angle.  The March 1998 VA orthopedic examination 
report demonstrates that the veteran indicated that when his 
back was at its worst he could lift no more than five to ten 
pounds.  Physical examination demonstrated that range of 
motion of the lumbosacral spine included forward flexion to 
35 degrees, backward extension to 10 degrees, left lateral 
flexion to 10 degrees, right lateral flexion to 15 degrees, 
and rotation to 10 degrees, bilaterally.  Applying the 
applicable case law, statutes and regulations to the 
particular facts of this case, the Board finds that, as the 
veteran is not shown to have residuals of a fracture of a 
vertebrae with cord involvement, bedridden, or requiring leg 
braces, or ankylosis of the lumbar spine at an unfavorable 
angle, a 100 percent evaluation is not appropriate.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286 and 5293.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1998).  The nature of the original 
condition has been reviewed and the functional impairment 
which may be attributed to pain or weakness has been taken 
into account.  38 C.F.R. §§ 4.40, 4.45 (1998).  The criteria 
for a 60 percent rating under Diagnostic Code 5293 include 
pain.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

II.  New and Material Evidence to Reopen Claim for 
Service Connection for Left Hip Disorder

The veteran is requesting that his claim for entitlement to 
service connection for a left hip disability be reopened.  
The veteran's claim for service connection for a left hip 
disorder had been denied in a March 1965 rating decision in 
which it was concluded that arthritis of both hips was not 
related to service and could not be associated with his 
traumatic arthritis of the lumbar spine.  The evidence 
pertinent to the issue of service connection for a left hip 
disability, which was of record at the time of the decision, 
included the veteran's service medical records, statements 
from the veteran's parents and Dr. Weber, and VA examination 
reports dated in November 1959 and December 1964.

In summary, these records show that the veteran's lower 
extremities were normal when he was examined in January 1959 
for separation from service and that the hip joints were 
normal when he was examined by the VA in November 1959.  At 
the time of the December 1964 VA examination, the veteran did 
not report experiencing any left hip problems.  The 
examination report includes a diagnosis of hypertrophic 
arthritis, both hips, minimal, with no loss of function.

38 U.S.C.A. § 5108 states that, if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and reviewed.  
In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If 
the Board determines that the evidence is new and material, 
the case is reopened and the Board then determines whether 
the claim, as reopened, is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  If the claim is well grounded, the 
Board evaluates the merits of the claim after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc); Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 
17, 1999) (en banc).  In the present case, the Board must 
look at all the evidence submitted since the March 1965 final 
rating decision.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant.  38 C.F.R. 
§ 3.156.  In order to be considered new, evidence must not 
merely summarize or repeat evidence submitted in previous 
proceedings.  See, Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence is considered material when it is 
relevant and probative of the issue at hand.

The documents which have been made part of the record since 
the March 1965 rating decision include VA examination reports 
dated in 1997 and 1998, VA outpatient treatment records dated 
from March to May 1997, treatment records from Lincoln 
General Hospital dated in 1995 and 1996, an October 1997 
letter from a Social Security claims representative and an 
October 1997 statement from the veteran's spouse.

In attempting to reopen his claim, the veteran again avers 
that his left hip disability is the result of his service-
connected low back disability.  A veteran is entitled to 
compensation for a disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  Although new, neither the statement from 
the veteran's spouse nor the statement from the Social 
Security Administration claims representative is relevant.  
The additional VA treatment records do reflect that in March 
1997 the veteran's numbness and tingling in the back and left 
hip while sitting became worse while walking and that he 
would drag his left leg.  However, no diagnosis of a left hip 
disability was made and any left hip problems were not 
related to the service-connected back disability.

The records of the veteran's treatment at Lincoln General 
Hospital show that the veteran had problems with low back 
pain.  At the time of the July 1997 VA examination the 
veteran did report that he had more pain in his left hip and 
that the pain was caused by his back.  While a diagnosis of 
degenerative joint disease of left hip was made, the examiner 
noted that he was unable to determine whether the veteran's 
back problem was the main reason for the veteran's left hip 
pain.

Neither this VA examiner nor any other competent medical 
authority has related the veteran's left hip disability to 
his service-connected low back disability.  While he has 
argued that he has a left hip disability as the result of his 
service-connected low back disability, causative factors of a 
disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286 (1992).

While much of the evidence is new, this evidence is not 
material as neither the VA records nor the private medical 
records indicate that the veteran's current left hip 
disability is related to service or is the result of a 
service-connected disability.  In sum, a comprehensive 
analysis of the evidence submitted since the March 1965 
rating decision shows that it is either repetitive or fails 
to objectively demonstrate that the veteran has a left hip 
disability which is the result of service or a service-
connected disability.  Accordingly, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claim for service connection for a left hip 
disability, and the March 1965 rating decision denying 
service connection is final.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  In this regard, the 
above discussion informs the veteran of the steps he needs to 
fulfill in order to reopen his claim, and an explanation why 
his current attempt to reopen the claim must fail.


ORDER

Entitlement to an increased evaluation for disc degeneration, 
lumbar spine, is denied.  New and material evidence not 
having been submitted to reopen the claim for service 
connection for a left hip disability, the appeal is denied.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals


 
- 2 -


